         Case 2:18-cr-00302-JAD-NJK Document 70 Filed 06/29/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Richard Fred Dittmer, II

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00302-JAD-NJK
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       MOTION DEADLINES
            v.
                                                         (Eighth Request)
14   RICHARD FRED DITTMER II,
15                  Defendants.
16
17          IT    IS    HEREBY       STIPULATED         AND      AGREED,        by    and    between
18   Nicholas A. Trutanich, United States Attorney, and Bianca R. Pucci, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public Defender,
21   counsel for Richard Fred Dittmer II, that the pretrial motion and notices of defense currently
22   due June 22, 2020 be vacated and continued to July 24, 2020
23          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
24   shall have to and including August 7, 2020, to file any and all responsive pleadings.
25          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
26   shall have to and including August 14, 2020, to file any and all replies to dispositive motions.
         Case 2:18-cr-00302-JAD-NJK Document 70 Filed 06/29/20 Page 2 of 4




 1          The Stipulation is entered into for the following reasons:
 2
 3          1.      Defense counsel needs additional time to review discovery and investigate
 4   defenses.
 5          2.      Defendant Richard Dittmer, II is not incarcerated and does not object to the
 6   continuance.
 7          3.      The parties agree to the continuance.
 8          4.      The additional time requested herein is not sought for purposes of delay.
 9          5.      Additionally, the time requested by this Stipulation is excludable in computing
10   the time within which the trial herein must commence pursuant to the Speedy Trial Act, Title
11   18, United States Code, Section 3161(h)(7)(A) and considering the factors under Title 18,
12   United States Code, Section 3161(h)(7)(B)(i) and (iv).
13          This is the eighth stipulation to continue filed herein.
14
            DATED this 22nd day of June, 2020.
15
16    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
17       /s/ Margaret W. Lambrose                         /s/ Bianca R. Pucci
18    By_____________________________                  By_____________________________
      MARGARET W. LAMBROSE                             BIANCA R. PUCCI
19    Assistant Federal Public Defender                Assistant United States Attorney
      Attorney for Richard Fred Dittmer, II
20
21
22
23
24
25
26
                                                      2
         Case 2:18-cr-00302-JAD-NJK Document 70 Filed 06/29/20 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00302-JAD-NJK
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5                                                        OF LAW AND ORDER
            v.
 6
     RICHARD FRED DITTMER II,
 7
                    Defendants.
 8
 9                                       FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13
14          1.      Defense counsel needs additional time to review discovery and investigate
15   defenses.
16          2.      Defendant Richard Dittmer, II is not incarcerated and does not object to the
17   continuance.
18          3.      The parties agree to the continuance.
19          4.      The additional time requested herein is not sought for purposes of delay, but
20   merely to allow counsel for defendant sufficient time within which to be able to effectively and
21   complete investigation of the discovery materials provided.
22          5.      Additionally, denial of this request for continuance could result in a miscarriage
23   of justice. The additional time requested by this Stipulation is excludable in computing the time
24   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
25   States Code, Section 3161(h)(7)(A) and considering the factors under Title 18, United States
26   Code, Section 3161(h)(7)(B)(i) and (iv).
                                                      3
         Case 2:18-cr-00302-JAD-NJK Document 70 Filed 06/29/20 Page 4 of 4




 1                                       CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section § 3161 (h)(7)(A).
 9                                               ORDER

10          IT IS THEREFORE ORDERED that the parties herein shall have to and including July
11   24, 2020 to file any and all pretrial motions and notice of defense.
12          IT IS FURTHER ORDERED that the parties shall have to and including August 7, 2020
13   to file any and all responses.
14          IT IS FURTHER ORDERED that the parties shall have to and including August 14,
15   2020 to file any and all replies.
16
17
18
19          DATED this 29th day of June, 2020.
            Nunc Pro Tunc: June 22, 2020.
20
21
22                                                  UNITED STATES DISTRICT JUDGE

23
24
25
26
                                                       4
